Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Matthew M. Hulihan (Reg. No. 68,483) on February 10, 2022.

The application has been amended as follows: 
1.	(Currently Amended)  A computer-implemented method comprising:
receiving, by a blockchain peer of a blockchain network, a data file from a user device;
storing, by the blockchain peer, the data file to local storage of the blockchain peer;
generating a file identifier of the data file;
providing the file identifier to the user device;

distributing data of the data file to one or more other blockchain peers of a plurality of blockchain peers of the blockchain network, wherein the distributing comprises splitting the data of the data file into a plurality of separate data files and distributing a respective at least one separate data file of the plurality of separate data files to each of the one or more other blockchain peers, wherein the distributing distributes to at least one of the one or more blockchain peers some, but not all, separate data files of the plurality of separate data files, and wherein the distributing further comprises at least one selected from the group consisting of:
compressing data of the data file, or the plurality of separate data files, to obtain compressed data, and distributing the compressed data to the one or more other blockchain peers; and
encrypting data of the data file, or the plurality of separate data files, to obtain encrypted data, and distributing the encrypted data to the one or more other blockchain peers.
3.	(Currently Amended)  The method of claim 1, wherein the distributing comprises the compressing data of the data file or the plurality of separate data files.
4.	(Currently Amended)  The method of claim 1, wherein the distributing comprises the encrypting data of the data file or the plurality of separate data files.

5-6.	(Cancelled)

a computer readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method comprising:
receiving, by a blockchain peer of a blockchain network, a data file from a user device;
storing, by the blockchain peer, the data file to local storage of the blockchain peer;
generating a file identifier of the data file;
providing the file identifier to the user device;
storing the file identifier to a synchronized ledger of the blockchain network, the synchronized ledger tracking access to the data file; and
distributing data of the data file to one or more other blockchain peers of a plurality of blockchain peers of the blockchain network, wherein the distributing comprises splitting the data of the data file into a plurality of separate data files and distributing a respective at least one separate data file of the plurality of separate data files to each of the one or more other blockchain peers, wherein the distributing distributes to at least one of the one or more blockchain peers some, but not all, separate data files of the plurality of separate data files, and wherein the distributing further comprises at least one selected from the group consisting of:
compressing data of the data file, or the plurality of separate data files, to obtain compressed data, and 
encrypting data of the data file, or the plurality of separate data files, to obtain encrypted data, and distributing the encrypted data to the one or more other blockchain peers.
13-14.	(Cancelled)
17.	(Currently Amended)  A computer system comprising:
a memory; and
a processor in communication with the memory, wherein the computer system is configured to perform a method comprising:
receiving, by a blockchain peer of a blockchain network, a data file from a user device;
storing, by the blockchain peer, the data file to local storage of the blockchain peer;
generating a file identifier of the data file;
providing the file identifier to the user device;
storing the file identifier to a synchronized ledger of the blockchain network, the synchronized ledger tracking access to the data file; and
distributing data of the data file to one or more other blockchain peers of a plurality of blockchain peers of the blockchain network, wherein the distributing comprises splitting the data of the data file into a plurality of separate data files and 
compressing data of the data file, or the plurality of separate data files, to obtain compressed data, and distributing the compressed data to the one or more other blockchain peers; and
encrypting data of the data file or the plurality of separate data files, to obtain encrypted data, and distributing the encrypted data to the one or more other blockchain peers.
18.	(Cancelled)

Response to Arguments
3.	Applicant’s arguments/amendments, filed 02/01/2022 have been fully considered and are persuasive. 

4.	Applicant's remarks and amendments submitted on 16/676,998 for application number 16/676,998 have been considered and are persuasive in light of the filed remarks and amendments. 

Allowable Subject Matter
5.	Claims 1-4, 7-12, 15-17 and 19-20 are allowed. 
6.	The following is an examiner’s statements of reasons for allowance:
7. 	 The following references disclose the general subject matter recited in independent claims 1, 11 and 17. 

8.	Mercuri et al. (US Pub. No. US 2019/0013934 A1) provide a computer system that interfaces with a blockchain to store data and interact with blocks on the blockchain.

9.	McKendree et al. (US Pub. No. US 2020/0125757 A1) provide a blockchain service refers to a network service, such as a platform-as-a-service (PaaS) or other cloud service, for maintaining blockchain-based distributed ledgers. A distributed ledger in this context refers to a data object (or set of data objects) that maintain a consensus of facts and the history of the ledgers' updates. Distributed ledgers may be replicated, shared, and/or synchronized across multiple peer nodes within a blockchain network.

10.	Mercuri et al. (US 2019/0013948 A1) provide a blockchain object may be a smart contract deployed on a blockchain. In an example, the smart contract may be called a smartlet. In another example, the blockchain object may be a cryptlet that may be executed in a secure enclave instead of on all peers on the peer-to-peer network mining the blockchain to arrive at a 

Reasons for Allowance 
11.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “… distributing data of the data file to one or more other blockchain peers of a plurality of blockchain peers of the blockchain network, wherein the distributing comprises splitting the data of the data file into a plurality of separate data files and distributing a respective at least one separate data file of the plurality of separate data files to each of the one or more other blockchain peers, wherein the distributing distributes to at least one of the one or more blockchain peers some, but not all, separate data files of the plurality of separate data files, and wherein the distributing further comprises at least one selected from the group consisting of: compressing data of the data file, or 
encrypting data of the data file, or the plurality of separate data files, to obtain encrypted data, and distributing the encrypted data to the one or more other blockchain peers”, as recited in claim 1,  “… distributing data of the data file to one or more other blockchain peers of a plurality of blockchain peers of the blockchain network, wherein the distributing comprises splitting the data of the data file into a plurality of separate data files and distributing a respective at least one separate data file of the plurality of separate data files to each of the one or more other blockchain peers, wherein the distributing distributes to at least one of the one or more blockchain peers some, but not all, separate data files of the plurality of separate data files, and wherein the distributing further comprises at least one selected from the group consisting of:
compressing data of the data file, or the plurality of separate data files, to obtain compressed data, and distributing the compressed data to the one or more other blockchain peers; and encrypting data of the data file, or the plurality of separate data files, to obtain encrypted data, and distributing the encrypted data to the one or more other blockchain peers”, as recited in claim 11  and “… distributing data of the data file to one or more other blockchain peers of a plurality of blockchain peers of the blockchain network, wherein the distributing comprises splitting the data of the data file into a plurality of separate data files and distributing a respective at least one separate data file of the plurality of separate data files to each of the one or more other 
encrypting data of the data file, or the plurality of separate data files, to obtain encrypted data, and distributing the encrypted data to the one or more other blockchain peers”, as recited in claim 17. 

However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1,11 And 17. For this reason, the specific claim limitations recited in independent claims 2-4,7-10, 12, 15-16 and 19-20 taken as whole are found to be novel and allowable.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






February 10, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434